Citation Nr: 1722873	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of prostate cancer for the period prior to February 9, 2012, and in excess of 40 percent thereafter. 

2.  Entitlement to service connection for bilateral leg blood clots. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for residuals of prostate cancer and assigned a 10 percent rating, effective April 15, 2010, and which denied entitlement to service connection for bilateral leg blood clots.

In May 2012, during the pendency of the appeal, the RO increased the evaluation for the Veteran's prostate cancer residuals from 10 to 40 percent, effective February 9, 2012.  As the grant of a 40 percent rating, effective February 9, 2012, does not constitute a full grant of the benefit sought, the issue of entitlement to an increased rating for service-connected prostate cancer residuals remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issues on appeal were previously remanded by the Board in August 2016.

The Board also notes that while the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, in addition to entitlement to aid and attendance allowance, were certified to the Board in June 2016, the Veteran requested a hearing with respect to his appeals of these issues. The Board observes that, according to a May 2016 letter from VA, the Veteran has been placed on a list of persons waiting to appear for a Travel Board hearing.  Given the pending hearing request, and the fact that the RO has taken action to schedule the requested hearing, these issues are not yet ripe for appellate review and will not be further addressed herein.

The issues of (1) service connection for bilateral leg blood clots; and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to February 9, 2012, the Veteran's residuals of prostate cancer were manifested by urinary frequency resulting in daytime voiding interval between two to three hours, or awakening to void on average two times per night, but did not result in daytime voiding interval between one and two hours, or awakening to void three to four times per night. 

2.  For the rating period from February 9, 2012 to May 19, 2015, the evidence of record shows that the Veteran's residuals of prostate cancer more nearly approximate the wearing of absorbent materials which must be changed 2 to 4 times per day.

3.  For the rating period beginning May 20, 2015, the evidence of record shows that the Veteran's residuals of prostate cancer more nearly approximate the wearing of absorbent materials which must be changed more than 4 times per day.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of prostate cancer for the period prior to February 9, 2012, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  The criteria for a rating in excess of 40 percent for residuals of prostate cancer for the period from February 9, 2012, to May 19, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3.  The criteria for a rating of 60 percent, but no higher, for residuals of prostate cancer for the period beginning May 20, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. The Veteran declined the opportunity to testify at a hearing before the Board regarding the issues currently on appeal. 

With regard to the claim being decided herein, the Board last remanded the claim, in pertinent part, to afford the Veteran a VA examination for his increased rating claim for prostate cancer.  The Veteran was scheduled for a VA examination in December 2016 and he failed to report for the examinations because he was unable to travel as a result of being in a nursing home.  The Board finds, however, that the current evidence of record (which includes the Veteran's competent lay statements regarding the severity of his prostate cancer residuals) is sufficient to adjudicate the claim. 

The Veteran was provided with a VA examination in September 2010, prior to the Board remand (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Laws and Analysis-Prostate Cancer Disability Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115 (b), Diagnostic Code 7528. 

The rating criteria for voiding dysfunction and renal dysfunction are found at 
38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Id. 

Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Id. 

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Id. 

Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Id. 

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is rated as noncompensable.  Id. 

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a. 

Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Id. 

Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  Id. 

Urinary frequency is also evaluated under 38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Id. 

A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  Id.

A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id.

Finally, obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  38 C.F.R.
§ 4.115a.

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  Id. 

A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year.  Id. 

The Veteran was afforded a VA examination for his prostate cancer residuals in September 2010.  The examiner noted that the Veteran underwent a prostatectomy in 2008.  According to the September 2010 examination report, the Veteran's urinary symptoms included urinary urgency, dribbling, daytime voiding intervals of two to three hours, and nighttime voiding twice per night on average; however, the examiner noted that there was no urinary leakage.  There were no recurrent UTIs or obstructed voiding.  

In his February 9, 2012, notice of disagreement, the Veteran maintained that he was entitled to an increased rating for service-connected prostate cancer residuals, as his symptoms included needing to void every hour to hour and a half, and he was experiencing bladder leakage, which required that he change bladder leakage pads at least twice per day.  

Treatment records from 2013 to March 2015 show that the Veteran has denied experiencing urinary difficulties.  For example, in a September 2013 VA treatment record, the Veteran denied hematuria or difficulty urinating.  In a VA progress note dated in August 2014, it was noted that a telephone call with the Veteran's wife indicated that she denied that the Veteran was experiencing any urinary difficulties.  In a March 2015 private treatment record from Spectrum Health pertaining to the Veteran's upper extremities provides that the Veteran denied any bowel or bladder incontinence.  

In a May 20, 2015, application for service connection for peripheral neuropathy of the bilateral upper and lower extremities and for aid and attendance allowance, the Veteran noted that due to incontinence associated with his prostate cancer residuals, he used six to nine bladder leakage pads per day.  An October 2015 notice of disagreement pertaining to the Veteran's claims for service connection and for aid and attendance allowance provides that he was using nine to twelve bladder leakage pads per day due to incontinence associated with his prostate cancer residuals.

As noted, the Veteran was scheduled for a VA examination in December 2016 to assess the current nature and severity of his prostate cancer.  However, the Veteran failed to report for the examination.  A December 2016 VA treatment note shows that the Veteran's spouse refused the examinations on behalf of the Veteran.  She indicated that the Veteran was in a nursing home and was unable to travel.  The Board finds that this is certainly good cause for failure to attend the VA examination. 

In this case, the Veteran's voiding dysfunction is shown to be his predominant residual of prostate cancer.    

In considering all evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected residuals of prostate cancer for the period prior to February 9, 2012.  The evidence of record during this period shows that the Veteran had undergone a prostatectomy in 2008, years prior to his claim for service connection for prostate cancer.  Further, the Veteran's residuals of prostate cancer were manifested by urinary frequency resulting in daytime voiding interval between two to three hours, or awakening to void on average two times per night, but did not result in daytime voiding interval between one and two hours, or awakening to void three to four times per night.  There was no indication of a renal dysfunction.  Accordingly, a rating in excess of 10 percent is not warranted for the period prior to February 9, 2012.

Regarding the period from February 9, 2012, to May 19, 2015, the Veteran's 40 percent rating was assigned based on his reports that his symptoms included the need to void every hour to hour and a half, and he was experiencing bladder leakage, which required that he change bladder leakage pads at least twice per day. See February 9, 2012 notice of disagreement.  There is no indication in the record that the Veteran required the use of absorbent materials which had be changed more than 4 times per day during the rating period from February 9, 2012 to May 19, 2015; as such, the Board finds that the currently assigned 40 percent is proper and a higher rating is not shown.   

However, the Board next finds that a rating of 60 percent is warranted for the rating period beginning May 20, 2015, as the Veteran has competently and credibly reported increased use of bladder leakage pads from 6 to 12 times a day.  See May 20, 2015 application for service connection (Veteran noted that due to incontinence associated with his prostate cancer residuals, he used six to nine bladder leakage pads per day); see also October 2015 notice of disagreement (Veteran reported using nine to twelve bladder leakage pads per day due to incontinence associated with his prostate cancer residuals).

As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating for the Veteran's prostate cancer residuals is warranted beginning May 20, 2015.  As this is the maximum rating permitted under 38 C.F.R. § 4.115a, Diagnostic Code 7528, the Board finds that a higher rating is not possible. 

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for service-connected residuals of prostate cancer for the period prior to February 9, 2012, is denied.

A rating in excess of 40 percent for service-connected residuals of prostate cancer for the period from February 9, 2012, to May 19, 2015, is denied.

A rating of 60 percent, but no higher, for service-connected residuals of prostate cancer for the period beginning May 20, 2015, is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Bilateral Leg Blood Clots

In his February 2012 notice of disagreement and March 2012 VA Form 9, the Veteran indicated that his claimed bilateral leg blood clot disability began during his service in Vietnam, where he received inpatient treatment for cellulitis.  The Veteran maintains that he was treated for cellulitis following surgeries in 2007 and 2011, and that he was later diagnosed with chronic venostasis in his legs.  
Service treatment records indicate that in November 1968, the Veteran was admitted for twelve days due to swelling, pain, and redness of his bilateral lower legs, and he was diagnosed with cellulitis of the bilateral lower legs.  In a May 1969 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's lower extremities was normal.  There was no indication of blood clots or thrombosis.  

Private treatment records in 2010 from Dr. Quimby note that the Veteran has a past history of blood clots, and those from Spectrum Health note a past medical history of deep vein thrombosis.  However, an opinion as to the etiology of the Veteran's blood clots was not provided.

In a September 2012 brief, the Veteran's representative asserted that cellulitis can cause other problems, such as blood clots in the legs.  In support of this assertion, the Veteran's representative cited to a WebMD article on cellulitis.  

Pursuant to the Board's August 2016 remand, the Veteran was scheduled for a VA examination in December 2016; however, he failed to report to the examination.  
A December 2016 VA treatment note shows that the Veteran's spouse refused the examination on behalf of the Veteran; she indicated that the Veteran was in a nursing home and was unable to travel.  

The Board is sympathetic to the Veteran's situation, and will request that the AOJ determine the feasibility of scheduling the Veteran for an examination using alternate means, including VA fee-basis examinations, or even performing the examinations at the nursing home, if possible.  Bolton v. Brown, 8 Vet. App. 185 (1995).

In the event that an examination is unable to be performed, the Board alternately requests the AOJ to obtain a medical opinion based on a review of the claims file, including the Veteran's medical records and previously submitted statements.

TDIU

The remand regarding the claim discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issue being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assist in determining the etiology of his bilateral leg blood clot disorder, including using alternate means as the Veteran's spouse indicated that he is in a nursing home and is unable to travel.  

The AOJ should attempt to use alternate means to evaluate the Veteran, i.e., arrange for the examination to be conducted at the Veteran's nursing home (either on a fee-basis or have a VA employee who can travel go to the residence to conduct the examination); or request that an evaluation be completed by facility medical staff at the nursing home; or consider the possibility of assessment via remote conferencing, including telephonic, techniques. 
All such attempts should be documented in the record. 

If, and only if, the Veteran is unable to appear for any examination after exhausting attempts to use alternate means, the provider is still asked to render an opinion based upon a review of the record.  The claims file must be provided to each examiner for review in conjunction with the examination.  

The examiner is asked to address the following:

(a)  Identify all diagnoses pertaining to the Veteran's claimed bilateral leg blood clots disability.  If no current diagnoses are identified, the examiner should address the above-referenced private treatment records noting a past medical history of blood clots and deep vein thrombosis. 

(b)  For each blood clot condition that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's active military service. 

In rendering such opinion, the examiner should consider and address the medical literature cited in the Veteran's representative's September 2012 brief regarding cellulitis and blood clots. 

(c)  A complete rationale should be provided for any opinion expressed. The examiner is advised that the Veteran is competent to report his symptoms and history.

2.  Then readjudicate the service connection claim for blood clot disorder and TDIU claim on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


